OPINION OF THE COURT
Per Curiam.
On July 29, 1997, the respondent entered a plea of guilty in the County Court, Westchester County, to the crime of grand *148larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
In view of the respondent’s automatic disbarment upon his felony conviction, his proffered resignation, dated July 11,1997, is rejected.
Mangano, P. J., Thompson, Altman and Friedmann, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, James F. McCoole, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, James F. McCoole is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.